NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3411-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MONTCELL COSTON, a/k/a
AQUEEL S. SALAMM,
AFUEEL SALAAM, AQUEEL
S. ALAAM, and AKUEEL S.
SALAM,

     Defendant-Appellant.
__________________________

                   Submitted September 12, 2022 – Decided September 30, 2022

                   Before Judges Currier and Bishop-Thompson.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 18-04-0544.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   William Reynolds, Atlantic County Prosecutor,
                   attorney for respondent (Katrina M. Koerner, Assistant
                   Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Montcell Coston appeals from the Law Division's April 29,

2021 order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing. Because the reasons expressed in the PCR judge's oral

opinion are supported by sufficient credible evidence in the record, we affirm.

      An Atlantic County grand jury charged defendant in a six-count

indictment with unlawful possession of heroin, a controlled dangerous substance

(CDS), N.J.S.A. 2C:35-10(a)(1); possession of heroin with intent to distribute,

N.J.S.A. 2C:35-5(b)(3); possession of CDS within 500 feet of certain public

property, N.J.S.A. 2C:35-7.1(a); unlawful possession of a handgun, N.J.S.A.

2C:39-5(b)(1), possession of a firearm while committing a CDS offense,

N.J.S.A. 2C:39-4.1(a); and possession of a weapon as a certain person not to

have weapons, N.J.S.A. 2C:39-7(b)(1).

      In December 2017 and January 2018, a confidential informant made five

controlled narcotics buys from defendant. Based upon information obtained

from the confidential information, Atlantic City Police Department (ACPD)

detectives conducted surveillance of two properties frequented by defendant.

Defendant was also observed driving a motor vehicle registered to Y.S. 1 A



1
  We use initials for the individual who was not defendant in the criminal case
nor a party to this appeal.
                                                                         A-3411-20
                                       2
search warrant was then issued for the motor vehicle and both addresses. Heroin

and a handgun were recovered by ACPD detectives.

      Defendant pleaded guilty to possession of CDS within 500 feet of certain

public property, N.J.S.A. 2C:35-7.1(a), and unlawful possession of a handgun,

N.J.S.A. 2C:39-5(b)(1). The trial judge sentenced defendant to seven years in

prison subject to a three-year parole bar for CDS possession and seven years

with a three-and-a-half-year parole bar for handgun possession, both to run

concurrently.

      Defendant appealed his sentence. The appeal was heard on our Excessive

Sentence Oral Calendar pursuant to Rule 2:9-11. We affirmed defendant's

sentence and awarded him one additional day of jail credit. State v. Coston, No.

A-3721-18 (App. Div. Dec. 2, 2019).

      Defendant timely filed a PCR petition. Defendant asserted that plea

counsel provided him with ineffective assistance of counsel because counsel

failed to: (1) challenge defendant's confession as coerced and (2) move to

suppress the evidence seized in the search warrant.

      After hearing the parties' arguments, the PCR judge issued a well-

reasoned oral opinion. Applying the well-recognized two-prong test to establish

ineffective assistance of counsel as articulated in Strickland v. Washington, 466

U.S. 668, 687 (1984), and adopted by our Supreme Court in State v. Fritz, 105

                                                                           A-3411-20
                                       3
N.J. 42, 58 (1987), the PCR judge found that defendant's statements in the "pro

se brief amount[ed] to bald and conclusory assertions without support that

[were] insufficient to establish a prima facie case of ineffective assistance of

counsel."   The judge also determined that defendant's contentions (1) the

confession was involuntary and (2) there was no probable cause for the search

warrant were both without merit.

      On appeal, defendant presents the same arguments for our consideration

which were before the PCR judge:

            POINT I

            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]   PETITION  FOR   POST-
            CONVICTION RELIEF AS TESTIMONY IS
            NEEDED FROM PRIOR COUNSEL TO EXPLAIN
            WHY SHE FAILED TO FILE A MOTION TO
            SUPPRESS [DEFENDANT'S] STATEMENT TO
            POLICE AS [DEFENDANT] WAS THREATENED
            BY POLICE.

            POINT II

            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]   PETITION   FOR   POST-
            CONVICTION RELIEF WITHOUT GRANTING AN
            EVIDENTIARY HEARING AS TESTIMONY IS
            NEEDED FROM PRIOR COUNSEL REGARDING
            HER FAILURE TO CHALLENGE THE AFFIDAVIT
            IN SUPPORT OF THE APPLICATION FOR THE
            SEARCH   WARRANT     OF  [DEFENDANT'S]
            VEHICLE AND RESIDENCES.


                                                                          A-3411-20
                                       4
      We affirm substantially for the reasons explained in the PCR judge's oral

opinion, and therefore, need not address defendant's arguments in detail. We

add only the following comments.

      "We review the legal conclusions of a PCR judge de novo," State v.

Reevey, 417 N.J. Super. 134, 146 (App. Div. 2010) (citations omitted), but "we

review under the abuse of discretion standard the PCR [judge's] determination

to proceed without an evidentiary hearing." State v. Brewster, 429 N.J. Super.

387, 401 (App. Div. 2013).

      To establish a prima facie claim of ineffective assistance of counsel,

defendant is required to meet the standards set forth in Strickland, 466 U.S. at

687, and Fritz, 105 N.J. at 58. Defendant must show that "counsel's performance

was deficient," and that "there exists 'a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different.'" State v. Preciose, 129 N.J. 451, 463-64 (1992) (quoting Strickland,

466 U.S. at 694); see also State v. Allegro, 193 N.J. 352, 366 (2008).

      The second prong is "an exacting standard: '[t]he error committed must be

so serious as to undermine the court's confidence in the jury's verdict or the

result reached.'" Allegro, 193 N.J. at 366 (quoting State v. Castagna, 187 N.J.

293, 315 (2006)). Applying this standard, we reject defendant's arguments.



                                                                          A-3411-20
                                       5
      When petitioning for PCR, the defendant must establish, by a

preponderance of the credible evidence, that he is entitled to the requested relief.

State v. Nash, 212 N.J. 518, 541 (2013); Preciose, 129 N.J. at 459. To sustain

that burden, the defendant must allege and articulate specific facts that "provide

the court with an adequate basis on which to rest its decision." State v. Mitchell,

126 N.J. 565, 579 (1992).

      The mere assertion of a PCR claim does not entitle defendant to an

evidentiary hearing and defendant "must do more than make bald assertions that

he was denied the effective assistance of counsel." State v. Cummings, 321 N.J.

Super. 154, 170 (App. Div. 1999). Rather, trial courts should grant evidentiary

hearings and make a determination on the merits only if the defendant has

presented a prima facie claim of ineffective assistance, material issues of

disputed facts lie outside the record, and resolution of the issues necessitates a

hearing. R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013).

      The Recorded Statement

      Defendant argues his recorded statement made at the ACPD was

involuntary because he was "threatened by police" and told "if he did not admit

the illegal contraband was his, then [Y.S.] . . . would be charged with the

crimes."



                                                                              A-3411-20
                                         6
       Here, the PCR judge found defendant was given his Miranda2 rights. The

PCR judge determined defendant then voluntarily, knowingly, and intelligently

waived those rights, and he agreed to speak with the officers. The PCR judge

specifically found defendant on several occasions "clearly and unambiguously"

took responsibility for the contraband and claimed ownership. The PCR judge

correctly noted "there was no mention of anyone named "[Y.S.]" in the transcript

of defendant's interview with police, despite defendant's claim that police

threatened to charge [Y.S.] if he did not take responsibility for the contraband."

Thus, there is no merit to defendant's argument that he did not waive his Miranda

rights prior to giving his recorded statement.

       Defendant further argues if prior trial counsel challenged the statement as

being impermissible, it would have been barred. Defendant would have then

"proceeded to trial and would have been acquitted." Defendant's assertion

however fails to satisfy the first prong of the Strickland/Fritz test. Therefore,

there is no merit to the argument.

       The Search Warrant

       Defendant asserts prior counsel was ineffective for failing to challenge the

affidavit supporting of the search warrant for the two properties and the motor




2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                             A-3411-20
                                       7
vehicle owned by Y.S. Defendant likewise asserts there was no probable cause

to issue the search warrants.

      We find defendant's argument there was no probable cause for the search

warrants is equally without merit. "Our constitutional jurisprudence expresses

a decided preference that government officials first secure a warrant before

conducting a search of a home or a person." State v. Watts, 223 N.J. 503, 513

(2015). We are satisfied those findings were based on the evidence in the record.

Because there was no merit to defendant's assertion that there was no probable

cause for the issuance of the warrants, it would have been fruitless for trial

counsel to make the suppression motion. Therefore, defendant has not met

either Strickland prong.

      An application for a search warrant "must satisfy the issuing authority

'that there is probable cause to believe that . . . evidence of a crime is at the place

sought to be searched.'" State v. Boone, 232 N.J. 417, 426 (2017) (quoting State

v. Jones, 179 N.J. 377, 388 (2004)). "Probable cause for the issuance of a search

warrant requires 'a fair probability that contraband or evidence of a crime will

be found in a particular place.'" State v. Chippero, 201 N.J. 14, 28 (2009)

(internal citations omitted). "[T]he probable cause determination must be . . .

based on the information contained within the four corners of the supporting

affidavit, as supplemented by sworn testimony before the issuing judge that is

                                                                                 A-3411-20
                                          8
recorded contemporaneously." Boone, 232 N.J. at 427 (alteration in original)

(quoting State v. Marshall, 199 N.J. 602, 611 (2009)). Thus, a search warrant is

presumed valid, and the defendant bears the burden to show that it was issued

without probable cause or that the search was "'otherwise unreasonable.'"

Chippero, 201 N.J. at 26 (quoting State v. Evers, 175 N.J. 355, 381 (2003)).

      Applying the foregoing legal principles, we agree with the PCR judge

defendant failed to satisfy Strickland/Fritz and find sufficient credible support

in the record. We are satisfied plea counsel's performance was not deficient,

and defendant provided nothing more than bald assertions to the contrary. We

discern no abuse of discretion in the judge's consideration of the issues, or in the

decision to deny the petition without an evidentiary hearing.

      To the extent we have failed to address specifically any other argument

raised by defendant, it is because we have deemed any such contention meritless

to warrant discussion in this opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                              A-3411-20
                                         9